The opinion of the Court was delivered, by
Lowrib, J.
It is argued that the release of the debt by the executors, being false in fact, is void as against the estate, though this judgment creditor advanced his money on the faith of its truth. The result of the argument is, that no matter who may suffer by the act of the executors, the estate they represent cannot. If the release by the executors, which says the encumbrance was paid, cannot be relied on, how can the fact of payment ever be learned except by a judicial trial ? The verbal declarations of the executors would not mend the matter. Even the fact of payment might be a mere cheat, a piece of acting, in which the form of payment was gone through and then the money returned. This will never do. If executors will cheat the estate they represent, we cannot help the matter at the expense of innocent persons. The testator trusted them to conduct his business, and if they abuse ihe trust and cannot make compensation themselves, it would be a violation of the dullest moral sense to repair the wrongs of the estate by making reprisals upon innocent strangers.
Judgment affirmed.